 DECISIONS OF NATIONAL LABOR RELATIONS BOARDParty Cookies, Inc. and Ron F. Hanell and PennyLynne ChildersAllied Workers International Union and Ron F. Ha-nellLocal 100, Allied Workers Union, a/w Allied WorkersInternational Union and Ron F. Hanell. Cases 25CA-8467, 25-CA 8562, 25 CA 8774, 25 CB2817, and 25-CB 2853August 16, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS ANI)PENE .iL)On March 10, 1978, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand briefs; the General Counsel filed limited cross-exceptions and a brief; Respondent Party Cookiesfiled a reply brief in opposition to the GeneralCounsel's limited exceptions; Respondent Unionsfiled a response to the General Counsel's cross-ex-ceptions and brief; the General Counsel filed a mo-tion to strike portions of Respondent Unions' re-sponse; and Respondent Unions filed a motion tosubstitute pleadings by withdrawing the portions oftheir response which the General Counsel moved tostrike and filing an amended response in supportthereof.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, op-position, response, and motions and has decided toaffirm the rulings, findings,2and conclusions 3 of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent Party Cookies, Inc., Michi-gan City, Indiana, its officers, agents, successors, andassigns, and Respondent Local 100, Allied WorkersUnion, a/w Allied Workers International Union,Hammond, Indiana, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order.I'l IS Ft R-IH.ER ORDI.RED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations not found herein.5We herebh r.arit Respondent I nions' nmtion Io substitute pleadings.which motllion is not opposed hby ns of the parnes. and. therefore, as nobasis now exists for granting the General Counsel's motion to strike. weherehb deni that moltin.Respondent Parts ( ok le,. Inc.. contesls the Adniinistratsie LawJiide',s finding that it silated Sec 8(a)(1) and (2 of the Act bs requiringnewlI hired emnplo ces to sign. upon hire. unin membership applicationsiland checkoff cairds under threat of discharge if they refused It argues thatthis finding siolates it, due process rights of notice and opportunity to heheard because the issue was not specificalls alleged as a violation and be-cause it did not dispute the issue. despite evidence having been adducedthereupon. im rehliane on the Administrative L aw Judge's refusal to con-fornl pleadings Ito proof except as to variations in names and dales. and hisacconipaninmg statements which. according to Respondent Parts Cookies,Inc., assert thlt he would not make findings on matters not specificallyalleged regardless oif the evidence in the recordWhile the miatier may not have been alleged with the specificity desiredby Respondent (Company. we find that it clearls falls within the ambit of thecomplaint Further, the Administratlve L.aw Judge did not comment on theissue until after evidence thereon had been fully adduced and after Respon-dent (Comnpanys chose not to refute that evidence. Accordingly,. we find thatthe matter was adequately alleged and fully litigated, that neither the Ad-minisir;liae I.aw Judge's statements nor his proper ruling could reasonablyhalNe misled this Respondent. and thai Respondent Part Ciookies. Inc., wasnot deprived of due processRespondent Parts (Cookies. Inc.. also has excepted to certain credibilityfindings made b) the Adilinistratise Law Judge. II is the Board's estab-lished policy not Ito oerrule an Administrative Law Judge's resolutions withrespect to credibiliht unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProrulis. In 91I NI.RB 544 (19501. enfd. 188 F.2d 362 (( A 3. 1951). Wehave calefully examined the record and find no basis for reversing his find-In'he Administrative law Judge inadvertently failed to include in hisConclusions of l.aw that Respondent Party Cookies, Inc., violated Sec8(a)(I) and (2) of the Act by threatening newly hired employees with dis-charge for refusal or failure to sign, upon their hire, union authorizationand or dues-checkoff cards. We hereby correct said inadvertencyDECISIONS1 A1MFENT OF I HE CASECLAUDE R WOL.ii. Administrative Law Judge: This casewas heard before me at Michigan City, Indiana, on August24 and 25 and September 26, 27, and 28, 1977, pursuant tocomplaints issued on January 28 and May 18, 1977, andcharges filed on November 22 and December 30, 1976, andMarch 28, 1977. The complaints alleged various violationsof Section 8(a)(1), (2), and (3) of the Act by the Respon-dent Employer and Section 8(b)(1)(A) and (2) by the Re-spondent Union. In brief. the General Counsel claims thatthe Company recognized the Union and applied its BlueIsland, Illinois. contract with the Union. including unionsecurity and checkoff provisions, to its employees at Michi-gan City at a time when the Union did not represent anuncoerced majority of those employees, and that the Unionillegally accepted this recognition and application of theunion-security contract and checkoff agreement to theMichigan City employees. Additionally, the General Coun-sel alleges that the Employer discriminatorily discharged237 NLRB No. 99612 PARTY COOKIES. INC.Penny Lynne Childers. discriminatorily refused to giveRon F. Hanell a letter of recommendation. required newlyhired employees to execute union membership applicationsand dues checkoff authorizations. unlawfully checked offunion dues and initiation fees, attended and participated inunion meetings, and engaged in certain other independentviolations of Section 8(a)(1) of the Act. The complaintsfurther allege that the Union failed in its duty of fair repre-sentation to properly press Ron F. Hanell's grievance.failed to provide the necessary union representatives to ad-minister the contract and represent the employees, andfailed to advise the employees of the Union's identity oroffice location. The Company and the Union filed timelyanswers denying the commission of any unfair labor prac-tices, and affirmatively contend that they lawfully extend-ed a collective-bargaining agreement from their Blue Is-land, Illinois facility to cover the employees at theMichigan City facility pursuant to an "after-acquiredplant" clause in their contract consistent with the princi-ples of accretion.Upon the entire record, including my observation of thedemeanor of the witnesses as they testified, and after care-ful consideration of the post-trial briefs of the parties. Imake the following:FINDINGS AND CONC[ ':SIONSI. THE RESPONDENT EMPIOY ER'S BI SINESSThe Respondents admit the jurisdictional allegations ofthe complaint. I therefore find the Employer is an Illinoiscorporation with its principal office and place of businessat Blue Island, Illinois, and a plant at Michigan City. Indi-ana, where it is engaged in the business of baking and dis-tributing cookies and related products. During the 12months preceding the issuance of the complaint, a repre-sentative period, the Respondent Employer produced. soldand distributed products at its Michigan City facility val-ued in excess of $50.000 which were shipped from saidfacility directly to States other than Indiana. During thesame period of time, the Company purchased. transferred.and delivered to its Michigan City plant. goods and mate-rials valued in excess of $50,000 which were transported tothat facility directly from States other than the State ofIndiana. The Respondent Employer is now. and has beenat all times material herein. an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II THE LABOR ORG,,NIZAi'oNThe Allied Workers International Union and Local 100.Allied Workers Union, a/w Allied Workers InternationalUnion are. and have been at all times material herein, la-bor organizations within the meaning of Section 2(5) of theAct.The facts set forth herein are In large part uncontradicied, and the re-maining findings of fact are hased in a santhesis (if the credited testimonNof all wiinesses, the exhibits. silpulations of fact, and careful considerationIII 1HF ail I I ) i N1i AIR I ,BOR PRACTICESA. The .4pplication and the Enforcement of the Collective-Bargaining .Agreemnenr at Mhichigan City, IndianaLocal 100 and the Company have had a collective-bar-gaining agreement covering Blue Island employees foryears. In 1974 the Company and Local 100 2 entered into anew collective-bargaining agreement covering the employ-ees at the Blue Island. Illinois plant, with an effective dateof April I. 1974. and an expiration date of April I. 1977.L ocal 100's President George Dorsey credibly testified thathe had been hearing rumors for quite some time that theCompany was going to open another plant at another loca-tion, and that he therefore requested an amendment to theApril 1, 1974. agreement. Accordingly, the Company andLocal 100 executed an amendment to the collective-bar-gaining agreement on September 6, 1975, whereby the fol-lowing clause was inserted into the contract.This Agreement applies to all Employees of the Com-pany who are employed in or about the premises ofthe Employer's plant located in Blue Island, Illinois,or in any other plant(s) owned or leased by the Com-pany in the States of Illinois. Indiana or Wisconsin,and who are included in the contract unit. The term"contract unit" includes only those categories andclassifications of employees. departments and jobs setforth in Schedule A attached hereto and excludes allcategories in classifications of employees, departmentsand jobs not expressly enumerated in Schedule A at-tached hereto.The Company purchased the Michigan City plant inFebruary 1976. It had been built as a bakery and was pre-viously owned by a competitor. The Company and theUnion entered into a new agreement on April 1. 1976, withan expiration date of April 1. 1982, which contains thefollowing definition of the contract unit:This Agreement applies to all Employees of theCompany who are employed in or about the premisesof the Employer's plant located in Blue Island, Illi-nois, or in any other plant(s) owned or leased by theCompany in the states of Illinois, Indiana or Wiscon-sin, and who are included in the contract unit. Theterm "contract unit" includes only those categariesIsic] and classifications of employees, departments,and jobs not expressly enumerated in Schedule A at-tached hereto.All other terms, conditions and covenants con-tained in the Agreement dated April 1, 1974 shall re-main in full force and effect.oif the logical consistencs and inherent probability of the facts found. Al-though I naxl- not. In the course of this Decision. refer to all of the recordtestimon! or documentar) ecsidence. I have carefully weighed and consid-ered it. ind to the extent that ans testimony or other evidence not men-tioned ilmLht appear to cointriadict mr findings of fact. I hake not disregard-ed that esidence hut haxe rejected it .ts incredible. lacking in probatlseAoirh, rs rplutls age or irreles anltHerein sometimes referred it as the t nmon or the Respondent L nion613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Schedule A attached to each contract contains thefollowing categories of employees: machine operators,helper machine operators, sanitation, delivery, mainte-nance, general warehouse help, and packers. Schedule Acontains a notation that the classifications of foremen andforeladies are to be negotiated individually by manage-ment and the individual.The contract unit definition set forth in the April 1. 1976,agreement would, on its face, exclude all categories of em-ployees enumerated on Schedule A. However, this is totallylacking in logic inasmuch as both the old and the newcontracts contain identical job classifications and appro-priate salary schedules for them. I am persuaded that theomission of some three lines in the midst of the definitionof the contract unit in the April 1976 agreement was clearlyan oversight, and that it should be read as identical to theclause in the September 1975 amendment.The Company started hiring employees about the first ofJuly 1976 at its Michigan City plant, and started produc-tion on July 5 or 12, 1976. Dennis Babb was promoted toplant manager of the Michigan City plant from Blue Is-land, where he had been a first shift foreman, about thetime the Michigan City plant was purchased and, togetherwith the Company's director of manufacturing from BlueIsland, William Pieper, did the first hiring at MichiganCity. Since his appointment as plant manager, Babb hasbeen and continues to be directly responsible for the totalplant operation at Michigan City. He moved to MichiganCity in April 1976. The driving distance between the twoplants is from 50 to 55 miles.In May or June 1976, four employees were sent to Mich-igan City from Blue Island to clean up the plant and torenovate and help install equipment. After working therefor 3 or 4 months, one was terminated and the other threereturned to the Blue Island plant. These four employeeswere classified as warehousemen, and with the exception ofthese four, the Michigan City plant was staffed with newproduction people hired at Michigan City. Babb and Piep-er hired approximately 20 employees in July 1976. Thereaf-ter the work force rose to about 50, with the additionalemployees being hired by Babb and Supervisor Linda Pow-alski. All parties stipulated that all employees were given,at the time of their hire, membership and checkoff authori-zation forms, and that commencing on or about July 5 andcontinuing to date the Respondent Employer has checkedoff dues and initiation fees from the pay of these employ-ees and transmitted it to the Respondent Union. It appearsfrom the testimony of the various employee witnesses thatthese cards were signed by them at the time they first cameto work. Neither Babb nor Powalski 3proffered any evi-dence that they told employees of the statutory and con-tractual 30-day grace period before they signed the unionapplication and checkoff. However, employee Ron Hanelltestified that when Babb gave him the union applicationand checkoff authorization, Babb told him that it was justa pledge to go into the Union after 30 days. I am inclinedto believe, in spite of Hanell's rather vague memory onsome other points, that Babb did tell him, when he was3 Powalski did not testify.hired on July 6, of his right not to join the Union until 30days had expired. On the other hand, Penny Childers credi-bly testified that the first day she reported to work, LindaPowalski gave her the union membership application andcheckoff authorization, whereupon she asked Powalski ifshe had to fill out those cards. Powalski answered that shedid, and Childers asked what would happen if she didn't.Childers asserts that Powalski said that if Childers didn'tsign the union cards she would lose her job, and that shehad to join the Union. Childers' starting date, which wouldhave been the day that she talked to Powalski, was Septem-ber 2, 1976. In my opinion, Childers' concession that shemade no reference to this incident with Powalski in herpretrial affidavit given to the National Labor RelationsBoard is insufficient reason to warrant discrediting her un-controverted testimony on the matter. Additionally, Icredit the testimony of employee William McCormick thatwhen he was hired on June 30, 1976, Dennis Babb gavehim applications for union membership and a checkoff au-thorization and told him to fill them out, whereupon hesigned them and returned them to Babb.Sometime about the end of July, or early August 1976,Union President Dorsey posted a copy of the contract onthe bulletin board, and thereafter posted other copieswhich were removed by persons unknown. He later distrib-uted copies to employees in the fall. The collective-bargain-ing agreement contains a union-shop clause providing for30 days employment before being required to join theUnion, and a checkoff clause. After employees were hired,the Company distributed to them a two-page documententitled "Welcome to Party Cookies Company" which setforth various workrules and other information about thejob, including a notice that employees were required to joinLocal 100 after 30 days of employment and setting out theamount of initiation fee and dues that would be required. Iconclude from an examination of the testimony of variouswitnesses referring to this document 4 that it was not uni-formly handed out to employees at the time of their em-ployment. but was received by them after periods of em-ployment ranging from a week or two to a few months.All corporate offices and officers are located at the BlueIsland facility. The sales force is located at Blue Island andtakes orders for both plants. Similarly, the corporate pur-chasing agent located at Blue Island does all the purchas-ing of goods and materials for both the Blue Island and theMichigan City plants. All orders are received at Blue Is-land, run through a computer, and then reduced to a pro-duction order which is assigned to either of the plants de-pending on plant capability and workload at the time. Thisassignment is made by the corporate director of manufac-turing who is responsible for the manufacturing operationsat both plants. After the orders have been completed, allbills of lading and invoices are prepared at Blue Island andthey carry the Blue Island address. Although material is4 the first such document passed out had the Blue Island. Illinois. addresson it, and the second. which followed it. had the Michigan City address, butthes were other ise similar In content. The only difference between the twodocuments haming any significance to the case before me are certain under-lined phrases set forth in the absentee polic) under the Michigan City.Indiana. head that were not present in the absentee policy under the docu-ment headed Blue Island. Illinois614 PARTY COOKIES. INCshipped from both plants directly to customers, all F.O.B.shipments are F.O.B. Blue Island, Illinois. The RespondentEmployer employs 10 truckdrivers. all of whom are basedat Blue Island and do the hauling for both plants. Thedispatcher is located at Blue Island, and there is none atMichigan City. Of these trucks, one makes daily trips backand forth between the plants transporting raw materials,packaging materials, and unfinished goods from one to theother as needed. Each plant has a warehouse where goodsare stored. In addition to its own warehouse, the Blue Is-land facility leases a public freezer in which it stores onlyitems produced at Blue Island. The Employer constructeda freezer at the Michigan City plant with five times thecapacity of that at Blue Island. Products of both facilitiesare stored in that freezer. In terms of overall warehousingon the premises and in leased warehouses, more than one-half of the cookies stored are stored at Michigan City andthe remainder at Blue Island. As a result of its purchaseand development of the Michigan City plant, the Companyreduced its leased warehouse space at Blue Island. TheBlue Island facility has six maintenance men, and theMichigan City plant has two. Both groups maintain theequipment at the respective plants where they are located,but all major maintenance, such as rebuilding or buildingnew parts or conveyors for both plants, is performed at theBlue Island facility.When the Michigan City plant was first purchased, theCompany moved packaging and other equipment at thatlocation to Blue Island. The freezer line, which produces afrozen dough product, was moved from Blue Island in thefall of 1976 after production had started at Michigan City.There is no longer a freezer line at Blue Island, and thisresulted in the loss of some 18 jobs at Blue Island. Insofaras the record shows, none of these 18 employees transfer-red to Michigan City. About 60 to 65 percent of the pro-duction at Michigan City is a result of the operation of thefreezer line. Employer's President Hoch estimates thatthere are 165 employees at Blue Island and 50 at MichiganCity. About 65 percent of the cookies produced by theEmployer are produced at Blue Island. The remainder areproduced at Michigan City. The same production classifi-cations and duties exist at both plants, except for the freez-er line at Michigan City and some specialty workers inchocolate at Blue Island. Essentially. the Employer pro-duces the same products at both plants in the sense thatboth are involved in the same cookie business.All payroll and accounting functions are carried on atthe Blue Island offices, and all paychecks are signed bNCompany President Charles Hoch, although the Blue Is-land employees receive checks drawn on a bank in thatlocality and the Michigan City employees receive checksdrawn on an account in a Michigan City bank.The plants are approximately 50 miles apart and DennisBabb, the plant manager at Michigan City, is directly re-sponsible for all production at Michigan City and hires therank-and-file employees at that location without consulta-tion with anyone from Blue Island. Michigan City employ-ees are hired locally, by Babb, and it is clear from the rec-ord that he issues reprimands and has dischargedemployees without consulting with Blue Island. There is noone at the Michigan City facility who is superior to Babb inauthority. Supervisory jobs are filled by joint discussionbetween Babb and officials at Blue Island. All personnelrecords are maintained at Blue Island. with the exceptionthat Babb keeps a copy of the employees' applications inthe Michigan City file. The employees at both locationshave the same group insurance and company retirementplans and other fringe benefits, which are administeredfrom the Blue Island office. All insurance claims are pro-cessed through Blue Island.Although lacking in specificity. President Hoch general-ly testified that both plants conducted separate meetings ofsupervisors, but there have been occasional joint meetingsof supervisors from both plants. Similarly, Hoch testifiedthat there were some joint meetings of shipping and receiv-ing employees and other classifications of employees in thesummer of 1977 which were conducted at Blue Island, aswell as a series of safety meetings with employees fromboth plants which were conducted in the spring of 1977 inIllinois. In the absence of any evidence to the contrary, Icredit Hoch's assertions with regard to these meetings.With respect to the interplant transfer of employees,maintenance man Marciniak was originally hired at Michi-gan City and later transferred to the Blue Island facility ona permanent basis in October 1976. Maintenance Supervi-sor Nessler and Supervisor Powalski worked for some unspec-ified period of time at the Blue Island facility between Julsand October in 1976, even though they were employees ofthe Michigan City facility. With respect to continuing inter-change of employees, Hoch testifies that Blue Island employ -ees go to Michigan City as needed for a couple of davs ata time, primarily for the production of cookies for holidasperiods, and that the number of employees so doing rangefrom about I to 16 or 18, excluding maintenance men. Amaintenance man from Blue Island will go to Michigan Cityon an as needed basis to build and repair equipment. Compa-ny President Hoch is somewhat vague in his testimony. tothe extent that he classifies the temporary work of employeesfrom Blue Island at the Michigan City plant as frequent butwith no particular pattern. He estimates that there wereemployees at the Michigan City plant from the Blue Islandplant about 75 times between September and March. In viewof the fact that this is a pure estimate, without benefit ofsupporting records, I do not rely heavily on Hoch's testimonyin this regard. Hoch also testified that Michigan City emplo' -ees were on occasion sent to work at Blue Island on atemporary basis.DiscussionThe General Counsel urges that the Michigan City plantis an appropriate unit and therefore should not be added tothe larger unit at Blue Island as an accretion, even thougha unit consisting of both plants might be appropriate. TheRespondents argue that the Michigan City and Blue Islandplants are functionally and administratively integrated,and that the two are interdependent and together comprisean appropriate unit embracing both facilities. Accordingly,the5 contend that the extension of the existing agreementto cover the Michigan City employees was a lawful accre-tion. The Respondent Ulnion further contends that theMichigan ('it plant is not a separate appropriate unit, and615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit would appear from the Respondent Employer's brief thatit is in agreement with this latter contention. In examiningaccretion defenses, the Board has narrowly construed theaccretion principle because of the overriding importance ofnot subordinating employees' rights to self-organizationunder Section 7 of the Act to the appropriate unit conceptof Section 9(b), and thereby abrogating those rights. TheBoard has made it clear that it will not compel a group ofemployees who may constitute a separate appropriate unitto be subject to a contract between their employer and aunion covering later acquired facilities, and thus be includ-ed in a overall unit under the guise of accretion, withoutaffording them the opportunity of expressing their prefer-ence in a secret election or by some other evidence thatthey wish to authorize the union to represent them. Smith'sManagement Corporation d/b/a Frazier's Market, 197NLRB 1156 (1972); Melbet Jewelry Co., Inc., and I.D.S.-Orchard Park, Inc., 180 NLRB 107, 109-110 (1969); Meijer,Inc., d/b/a Meijer's Thrifty Acres, 222 NLRB 18, 25 (1976);The Wackenhut Corporation, 226 NLRB 1085, 1089 (1976).The record shows that there is centralized handling ofadministrative and labor relations matters, an integrationof production facilities, similarity of working conditions,skills and functions, and some interchange of employees ona temporary basis. Further, it is apparent that the employ-ees at both facilities receive the same wages, and insurance,pension and other benefits. It also appears, however, thatthese wages and benefits flow from the very fact that thecontract at the Blue Island plant was applied to the Michi-gan City employees. On the basis of the record before me,there is sufficient evidence to suggest that a multiplant unitconsisting of the Michigan City and Blue Island employeesmight be appropriate for purposes of collective bargainingunder Section 9 of the Act. This does not, however, con-clude the matter.Plant Manager Babb is the highest ranking company of-ficial regularly present exercising meaningful day-to-daycontrol of the Michigan City plant, as well as the signifi-cant authority with respect to the employees there. In addi-tion to the fact that he personally hired many of the initialgroup of employees to staff the Michigan City plant, all ofwhom were hired locally rather than transferring from theother plant, the record shows that he can discharge em-ployees for cause,5issue written reprimands,6and is direct-ly in charge of the day-to-day work performance of theemployees under him. Another factor to be considered isthe 50 to 55 miles separation between the plants,7as well asthe fact that the Employer maintains a separate account onthe Michigan City bank upon which to draw paychecks forits Michigan City employees. Whether Hoch's estimatethat there are 50 employees at Michigan City or Babb'sestimate that there are about 40 employees located there ismore accurate, either figure represents a substantial num-ber of employees whose rights are here to be determined.He effectuated the discharge of Ron F. Hanell without prior consulta-tion with higher authority.6 See the reprimands issued to Penny Childers hereinafter discussed, aswell as written reprimands issued to other employees by him herein referredto.Sunset House, 167 NLRB 870 (1967)The importance of the Michigan City operation and theextent of its size may be more truly reflected by the factthat it produces 35 percent of the Respondent Employer'stotal production with less than one-third of the number ofemployees at the Blue Island facility.Upon consideration of all the foregoing factors I am per-suaded that, notwithstanding the considerable evidence ofproduction integration and centeralized handling of ad-ministrative and labor relations matters, and the presenceof some temporary interchange of employees between theplants as production needs require, that the Michigan Cityplant may constitute a single appropriate unit standingalone.8Accordingly, I find that, commencing on or about July5, by applying and enforcing their collective-bargainingagreement and its provisions regarding union security anddues checkoff to the Michigan City employees at a timesaid employees had been afforded no opportunity to ex-press their preference in a secret election and had nototherwise indicated any desire to be represented by Local100, the Respondent Company violated Section 8(a)(1), (2)and (3) of the Act, and the Respondent Union Local 100violated Section 8(b)(1)(A) and (2) of the Act.Additionally, I find that by (I) the conduct of its super-visor, Linda Powalski, telling employee Childers that shewould be fired if she did not sign the union application andcheckoff, (2) the instructions of Dennis Babb to employeeWilliam McCormick when he was hired that he was to fillout and return the union membership application andcheckoff authorizations which Babb then gave him, (3) to-gether with a fair implication from the parties' stipulationthat since on or about July 5, 1976, that the RespondentEmployer checked off and trasmitted dues moneys to theRespondent Union, and that the Company gave each newemployee on hire union membership applications and acheckoff authorization to sign, and that newly hired em-ployees were not advised of the statutory 30-day grace pe-nod and uniformly executed the forms handed to them asthey were hired; and that the Respondent Employer com-mitted additional and independent violations of Section8(a)X I) and (2) of the Act by requiring, soliciting, and urg-ing its Michigan City employees, immediately upon theirhire, to sign membership applications and checkoff cardsauthorizing the deduction of dues and other moneys fromtheir wages to be paid over to the Respondent Union Local100 and threatened employees with discharge if they didnot do so.9Apart from the testimony of employee Hanellthat he was advised of the 30-day grace period, the Em-ployer proffered no other evidence that it advised anyother employees to the same effect, and the inclusion of themembership and checkoff forms with the other documentshanded to employees to complete on hire could not helpbut leave them with the impression that the immediatecompletion and signing of these forms was a necessarycondition of employment.i°That the subsequent distribu-8 TRT Telecommunications Corporation, 230 NLRB 139 (1977): Razco,Inc., dhb/a Hit 'N' Run Food Stores, 227 NLRB 1186 (1977).9 The Wackenhut Corporation, supra.10 I find it difficult to believe that new hires would uniformly and immedi-atel) sign the forms without taking advantage of the 30-day grace period ifit were not made clear to them. expressly or impliedly, that immediate exe-cution was a condition of employment.616 PARTY COOKIES. INCtion of the collective-bargaining agreement and theCompany's workrules contained the proper information re-garding the 30-day period does not alter my conclusion.inasmuch as it appears from the record that they were dis-tributed after many, if not all. of the employees had al-ready executed the membership application and dues-checkoff forms.B. Ron F. Hanell and Other MiattersRon Hanell was discharged by the Company on Septem-ber 17, 1976, on grounds of incompetence. His discharge isnot alleged as a violation of the National Labor RelationsAct, nor is there any evidence in the record to so suggest.About 10 o'clock on the morning of September 17. Ship-ping Foreman Mark Drew told Hanell that he was termi-nated, and that the culminating incident that caused hisdischarge was the fact that a stack of boxes that he haderected the day before had fallen, and further explainedthat Plant Manager Babb did not think that Hanell workedfast enough." Within a few minutes after Drew told Hanellthat he was discharged, Drew also told Hanell that hewould give him a letter of recommendation.Shortly thereafter, before lunch. Hanell talked to Babbin Babb's office.2Babb reiterated to Hanell that his jobperformance had not improved, was substandard, and thathe was therefore terminated for incompetence, but couldfinish out the day. According to Hanell, he asked Babb ifthere was anyway he could get in touch with the unionrepresentative, and Babb replied that he did not see howHanell needed that information. Babb testifies that after hewas told that he could finish out the day, Hanell asked if heshould have a union steward present, to which Babb re-plied "No, not to my knowledge." Babb also states thatHanell did not ask him for the name of the steward, or whothe steward was, or asked him to get a steward. On thebasis of comparative demeanor and consistency of testi-mony, I credit Babb's version of the discussion with respectto the Union. Hanell then left Babb's office. At or about 8a.m. on Monday, September 20, Babb saw Hanell in theplant and asked what he was doing. Hanell replied that hewas not fired. Babb asked why he thought that, and Hanellsaid he thought so because he had not had a hearing withthe Union before he was fired. Babb told him there was noneed for a hearing with the Union before terminating anemployee, and Hanell left.The next day, September 21, Hanell met with MarkDrew at a bowling alley and reminded him of the offer to" I do not credit Drew's testimony that Plant Manager Bahbb .is presentwhen he discharged Hanell because such testimony is contrary to the testi-mony of both Babb and Hanell, and because I)rew Impressed me as a mostinconsistent. vague, circuitous. evasive. and totally unreihahle witness in allinstances where his testimony is not corroborated bs other credible esl-dence.12 Babb states that he called Hanell into his office, whereas Htanell statesthat he went of his own volition to speak to Babh I credit Bahb becaluseHanell gave the impression, and the record of his testimons reflects. that hewas easily confused and most indefinite about certain facts to , hl.ch hetestified. On the other hand, Babb was definite and credible on this point Inany event, whether Hanell was called to the office or whether he went of hi,own volition does not affect the resolution of this casessrite him a letter of recommendation, and asked if Drewhad it with him. Drew told him to stop bx the plant and seehim on Thursda,. Some time after Hanell's discharge andprior to his subsequent meeting with Drew on Thursday,.September 23, Drew told Babb that he had promised Ha-nell a letter of recommendation. I credit Babb's testimonythat he told Drew that he should not give a letter of recom-mendation to Hanell because he was terminated for incom-petency and that the Compans should not recommend thattype of employee to other employers. I further creditBabb's testimony that he said nothing to Drew about anygrievance or charge filing or other union contact by Hanellduring this conversation. As before noted, I did not findDrew to be a credible witness, and with respect to thisparticular conversation wherein he was told not to issue therecommendation he testified variously. On direct examina-tion. he first testified that Babb said he did not think itwould be advisable for Drew to write a letter of recommen-dation, because it might cause problems later on as to whythe Company had fired Hanell. Upon refreshment by Gen-eral Counsel from his pretrial affidavit. Drew testified thatBabb told him that he should not write a letter of recom-mendation for Hanell because Hanell had filed with thelabor union and would cause problems later on. On cross-examination bh the Respondent Employer. Drew testifiedthat when he first mentioned to Babb that he was thinkingabout giving a letter of recommendation to Hanell, Babbsaid nothing. but that he was then called to Babb's officemaybe a week or so later, at which time Babb brought upthe subject. On cross-examination by the RespondentUnion, Drew testified that his initial account of Babb'sinstruction not to write a letter of recommendation, whichhe gave on direct examination. was true. In his pretrialaffidavit, which was offered into evidence by the GeneralCounsel for "purpose of impeachment and admission."which I first rejected and then received for the sole purposeof reviewing that portion of the affidavit relating to thisconversation with Babb about the recommendation of Ha-nell. Drew said that "Dennis Babb told me that he wouldprefer that I not w'rite a letter for Ron. since Ron had fileda complaint over his being fired through the Union." I notethat this pretrial affidavit swas given on December 9, 1976.after Hanell's grievance had been filed and rejected. Apartfrom the fact that Babb was a more credible witness thanDrew. and Drew's testimony is patently unreliable on thebasis of internal inconsistencies as set forth alone, it is clearfrom the record that Hanell did not file any grievance orcharge until after this conversation between Babb andDrew allegedly occurred. Therefore. I cannot and do notcredit Drew's testimony in any respect, and expressly dis-credit it. Babb and Company President Hoch agree thatBabb called Hoch on the phone shortly after Hanell's ter-mination and reported to him that he had told Drew not togive a letter of recommendation to Hanell because lettersof recommendation should not be given to terminated peo-ple, whereupon Hoch agreed with him that he had done theright thing. When Hanell went to the plant to see MarkDrew on Thursday,. September 23, about the letter of rec-ommendation, Drew told him that he had been forbiddenby Babb to give such a letter to Hanell. Nothing furtherwas said about it between Drew and Hanell.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHanell met Local 100 President George Dorsey in theplant lunchroom, where Dorsey was talking to employees,in mid-October 13 and requested and received a grievanceform from him, which he completed and returned to Dor-sey that same day. Dorsey asked Hanell why' he had beenfired and received the reply that it was for incompetency.In response to Dorsey's further queries. Hanell told himthat his supervisor was giving him more work than hecould do. Charles Hoch and Dorsey agree that Dorseycalled Hoch after receiving the grievance from Hanell andrequested a meeting on it. Hoch estimates it was sometimefrom mid- to late October that the meeting was held. Thisis consistent with Dorsey's estimates that the grievance wasfiled on October 17 or 18. and that it was shortly thereafterthat he met with Hoch. Two days after Dorsey received thegrievance, he inquired among the employees in Hanell'simmediate work area and secured signed statements fromseveral employees, including Supervisors Powalski andDrew and contested supervisors Sabinske and Dolph. Heasserts, without contradiction, that he talked to other rank-and-file employees to a total of about 10 or I I people in all.but no one else would give him written statements. Thestatements that he received from the names above recitedall reflected that Hanell was indeed incompetent at hiswork. On or about October 22 14 there Awas a union meetingheld at the plant. Hanel] visited the plant in an effort totalk to George Dorsey about his grievance. Hanell testifiesthat when he arrived at the plant there was a union meet-ing, but he met Dennis Babb, outside the meeting place,who told him that he would have to wait and talk to Dor-sey after the meeting was over. Hanell testifies that he said,"Fine, I will wait," and was permitted by Babb to wait forDorsey on Company premises. Babb testifies that Hanellappeared at the cookie store at the entrance of the plant inthe late afternoon after working hours and asked if hecould speak to George Dorsey, to which Babb replied thathe could but would have to wait in the cookie store. Hanellagreed and waited there. Later that afternoon Babb sawHanell talking to Dorsey outside Babb's office. He statesthat he did not order Hanell out of the plant at anytime,and does not recall Hanell asking him to go to the unionmeeting. What he recalls is that Hanell asked to speak toGeorge Dorsey and that Babb said it was all right but hewould have to wait in the cookie store. In any event, afterthe meeting was over, according to Hanell who is uncon-tradicted on this point and supported in part by Babb'stestimony that he saw Hanell with Dorsey, Hanell talkedwith Dorsey near Babb's office in the plant. He asked Dor-sey about the grievance and what his chances were of get-ting back to work. Hanell states that Dorsey told him thatthere was no way that he could get his job back that hel D)orsev recalls that he is not sure of the date hut bhat it as on October17 or 18. Haianell states that he believes it was on October 7 or 14. but he isnot sure of the date at all. I note that the grievance bears the date September22, but Dorse) explained that he put that date on in error after }tanell hadfilled out the grievance form I am persuaded front an examination of thetestimony of the two as to when the grievance was in fact filed and thecircumstances surrounding it, as well as the events following. that the griev-ance was actually filed about the time Dorsey estimatescould see, hut he was going to try again and wanted toknow if Hanell wanted anything like backpay or anythingsimilar out of the grievance. Dorsey also promised to con-tact Hanell the following day, or as soon as possible. Unac-countably, Hanell testified on cross-examination that whenhe talked to Dorsey on October 22, Dorsey told him thatthere was still a possibility he might be rehired becauseDorsey thought the case was a good one. In view of thispattern of inconsistency between Hanell's testimony on di-rect and the cross-examination, even in the absence of tes-timony by Dorsey on the matter, I am not inclined to relyon Hanell's latter version of Dorsey's stated opinion of themerits of the grievance. Indeed. I would note that the origi-nal version he gave on direct examination to the effect thatDorsey didn't think that he could get him his job back isprobably more likely to be true in all the circumstances,including the reasons for discharge and the results ofDorsey's investigation.On October 26, Hanell sent a letter to Dorsey detailingthe remedy, including reinstatement and reimbursementfor various things, that he expected from the processing ofhis grievance. Sometime between the period of October 22and October 28, as I reconstruct the dates from the reason-able probabilities inherent in the record, Dorsey met withCharles Hloch, Dennis Babb, and Mark Drew with respectto Hanell's grievance. Babb told Dorsey that Hanell wasincompetent and produced two memos to his file datedAugust 26 and September 8. 1976, reflecting that he andothers had talked to Hanell about getting behind in hiswork on those days. There was some further discussionabout Hanell being unsafe on the job and the inability tofind him on occasion for a couple of hours, as well asloafing and similar incidents. Dorsey raised the matter ofthe letter of recommendation, and inquired as to why Ha-nell was told that he would be given a recommendationand then not given one. Babb and Drew advised him thatBabb had instructed Drew not to give him one, and Hochsaid that the Company did not give letters of recommenda-tion to terminated employees. Dorsey asked for Hanell'sreinstatement and was refused. He told the company repre-sentative that Hanell had admitted that at times he couldnot do his work because it was too much for him, and thatif they could reinstate him that he might possibly changeand turn into a good employee. The Company still refusedto reinstate him.Dorsey credibly testified that, in view of the circum-stances revealed by his investigation of the matter, he didnot believe that the Union could successfully arbitrate, sohe did not pursue the matter further and wrote a letter toRon Hanell so advising him. The letter to Hanell fromDorsey, dated October 28. 1976, relates that Dorsey's in-vestigation revealed that Hanell came to work tired, wouldstand around with his hands in his pockets as if he hadnothing better to do, was unsafe on the job, and could notsupply the line fast enough. The letter goes on to relate thatthese conclusions were backed up by some of Hanell's fel-low employees and that the Union had no alternative butto agree with his termination.14 All witnesses but Babhb placed the date as October 22. hut Babb placesit as October 25 on the basis of his personal records.618 PARTY COOKIES. INCDiscussionI conclude and find that Babb rescinded the letter ofrecommendation offer made by Mark Drew because theCompany did not wish to recommend an incompetent em-ployee to other employers. The General Counsel has notshown by a preponderance of the credible evidence, oreven an appreciable amount of it, that the letter of recom-mendation was refused because Ron F. Hanell had "filed agrievance and engaged in other union activities and con-certed activities for the purpose of collective bargainingand mutual aid and protection," nor that the Employertook such action because it even suspected Ron Hanell "sasabout to engage in such activities. Similarly. I find andconclude that Dennis Babb did not, on or about October22, 1976, unlawfully prevent Ron Hanell from attending aunion meeting. Hanell did not request to attend a unionmeeting, but requested to see Dorsey who was conductinga union meeting. In all the circumstances, including a con-sideration of the fact that Hanell was a discharged emploN-ee with no right of access to the Employer's premises.Babb's action in telling Hanell that he would have to waittfor Dorsey, and then permitting him to wait for and talk toDorsey on company premises cannot be said to be discrim-inatory. I will therefore recommend that the allegation ofthe complaint relating to the prevention of union membersfrom attending union meetings be dismissed. I have credit-ed the testimony of Dennis Babb over that of Ron Hanellwith respect to their conversation about union representa-tion at the time that Babb confirmed that Hanell was dis-charged on September 17. and I find nothing unlawful inBabb's response to Hanell's inquiry, as to whether or nothe should have a union steward present, to the effect thatBabb had no knowledge that this was necessary. Ilanelldid not ask for a steward nor specifically request that onecould be present. It might be inferred from Babb's testi-mony that Hanell's inquiry as to whether or not he shouldhave a union steward present might possibly be translatedas a request for one, but I do not think that the stature ofthe evidence is sufficient to warrant such a finding. In anyevent, Babb was merely reiterating a decision already madeand announced to discharge Hanell. Babb did not seek tointerview Hanell or question him about the reasons for hisdischarge. Hanell had in fact already been discharged byDrew, and the Respondent Employer was under no con-straint to permit Hanell union representation at the mereannouncement of an already effectuated discharge. Hanellalready knew he was fired and was not in a situation likethat contemplated by Weingarten 5 where the employeehas not as yet been disciplined and is entitled to unionrepresentation during an interview which the employeereasonably believes may lead to discipline. Further, I con-clude the General Counsel's allegation that the Employerkept the name and address of the Union a secret from itsemployees from on or about July I through October 15,1976, to be without merit. It is patent from the evidenceadduced by the General Counsel, and that stipulated to bythe parties, that all employees were presented with three-5 N L RB v J 'eingarten. Inc. 4201 t S 251 1975spart union application and checkoff cards upon com-mencement of their employment, and that these threecards each bore the name of the Union conspicuouslyplaced thereon. I know of no requirement on the part of anemployer to make a specia; point of advising its employeesas to where that union is physically located, and there is noevidence whatsoever that the Respondent Employer madeany effort to keep the Union's address a secret.I further conclude and find that the General Counsel hasnot shown by a preponderance of the evidence that theRespondent Union either acted in bad faith towardHanell's grievance or was motivated by arbitrary. irrele-vant, or invidious considerations in failing to pursueIlanell's grievance to arbitration. In my opinion, Dorseyrepresented Hanell to the extent the grievance required.and his failure to pursue it further than he did was a rea-sonable exercise of his discretion in the light of what hediscovered during his investigation and discussions of thegrievance with Hanell and the Employer. The evidence sur-rounding the handling of Hanell's grievance decisively re-futes the General Counsel's contention that the Respon-dent Union failed to afford fair representation to RonHtanell with respect to his grievance," and there was noevidence whatsoever adduced that the Union failed in an?other manner to take reasonable steps to fairly representan' member in a grievance with the Respondent Employer.Although I have not previously referred to this allega-tion. I deem it appropriate at this point to reject the Gener-al Counsel's contention that the Union unlawfully failedand refused to provide stewards and other representativesnecessary to administer the contract and represent the em-ployees thereunder, and failed to advise employees coveredby the contract of its identity or location. It is obvious thatthe employees were aware of the identity of the Union: 7 itis established that the Union posted its contract on theCompany's bulletin board commencing in late July 1976,and later distributed copies to employees. The recordshows that Union President Dorsey was in and out of theplant at various times almost from the date of its opening.SimilarlN, Dorsey's identity was known among the employ-ees. There is no evidence of the employment of restraint orcoercion by the Union to inhibit grievance filing, and Ihave seen no evidence whatsoever in this record that anyemployee was deprived of fair representation or contractu-al benefits due to any laxity on the part of the Union inadministering its contract, or representing the employees,or advising employees of its address. Accordingly, I willrecommend the allegations of the complaint referring to ar See i ',I,,, P',Aitngh,u, Diiion, A malgamnated MewI (Cuter, andButrher ilfrk men (I PI4H.l AiF4 ('10 (Omaha ParAing (omprani. 206NlRH 576, 7'9 119'71 fir al dlicus,, n If the duty to represent.I Atlhoulh the failt that the emplteee signed the union card, a1 the timethat the w ere hired doce noct eitahlish that thes were aware of the locatitonof the t mnon hecaue Ihe cGrd, have no address on them. the General(',unsel' ,, cottllton that eniplisee Acre not made aware of the Identilt ofthe t nmln h, the cards which thes signed. because there is no evidence Ihatthes got a cops of the cards. altrihutes a lack of Intelligence and powers ofoheraion t to the emp'loee, whlch I find to be totalls unwarranted I donot behliee thit it can be rationall, concluded that emplosees who signthree cards. wth the I nlon"s name prominently displased thereon. whichdesilgnate the I mnn I, represent them and authorlze the deduction ofmones from their pa., i,,uld experience selecille amnesla onie theN parted'iLil Ih ct , nei d card,619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailure and refusal to provide necessary union representa-tives 18 and the failure to advise employees of the Union'sidentity or location be dismissed.C. Penny Lynne ChildersChilders received written warnings for absenteeism onNovember 8, 1976, and January 7, 1977, and was subse-quently discharged on February 23, 1977. The reason ad-vanced by the Employer for her discharge is absenteeism.The Employer has a written absentee policy reading as fol-lows:ABSENTEE POLICY "9Your job is as necessary and important as any in thecompany. Completing the finished product calls forteam work and cooperation; therefore, you are expect-ed to work everyday except in cases of sickness oremergencies. If you cannot attend work, please callbetween 8:00 a.m. and 9:00 a.m., if you work on theIst shift. If you are on the 2nd, call between 2:00 p.m.and 3:00 p.m.. If you call at any other time we will notaccept the excuses. If you miss 3 or more days youmust bring in an excuse from the doctor. You will begiven two warnings, either oral or written, regardingexcessive absenteeism. If you receive a third warning,this is grounds for a dismissal.Notwithstanding the reference to a doctor's excuse in theCompany's written policy, it is clear from the testimony ofemployees Childers, Lord, and Henn that written warningwere issued to them even though they presented doctors'excuses, and that Dennis Babb specifically rejected theseexcuses at the time written warnings were issued. Further-more, employee Lord testified that when she received priorapproval, in about September 1976, for a series of dentistappointments, she was told by Babb that the Employer hadto have full-time, not part-time, employees. Lord receivedher written warning in October or November 1976, andHenn received a written warning on November 8, 1976.Neither one is alleged in the complaint to have been dis-criminatorily motivated, nor is there any evidence or alle-gation that the warnings of November 8, 1976, and Janu-ary 7, 1977, to Childers were discriminatorily motivated byan activity protected under the Act.Childers testifies that sometime in January, after she hadreceived her January 7 warning, the new assistant plantmanager, Fred Parker, who had been hired into that posi-tion on January 10, 1977, came to where she was workingand spoke to her. During the course of her testimony, shedescribed this conversation three different times. The firstversion is as follows:18 The General Counsel provides no guidance as to what number of steu-ards, or other representatives. the Union should havse provided or when theUnion should have done so. General ( ounsel has elected not to reveal thissecret formula or provide any legal authority for his conclusion, and I findnothing in the record to indicate that fair union representation was deniedany'one by the delay of the election of stewards to Ocltober 22. 1976This policy is set forth as part of a two-page document entitled '"vel-come to Party Cookies ( ompany" distributed to employeesA. He said that he was Fred, which we all knew.And he called Ruby by her name. He said, "Hi,Ruby." And he said Hi-I can't remember if he saidKay or who he had said. And I said, "No, I am Pen-ny."He says, "Oh, Yes. You are the troublemakeraround here." Which I in turn asked him what hemeant by that. He said, always running off to theUnion with your problems. And I got a little mad athim.JtI XiE WOLFE: Did you say anything?THEi W1TNESS I just told him-I said-I didn't sayreally much of anything. I says, "Well, that is a finehow do you do." I do remember saying that. And Ijust turned my back on him.On cross-examination, Childers testified as follows:Q. And would you go through once again and tellus how that conversation came about, who said what?A. Ruby Fretigello [sic] and I were by the ovenmaking trays, waiting for the cookies to come down.And F:red Parker walked up and he called-he said,"Good morning, Ruby," and he said good morning-Ican't remember whose name he said, but it wasn't myname. And I said. "No, I am Penny." And he says,"Oh. Yes. You are the troublemaker around here."*Q. I see, And what was said then?A. I asked him what did he mean by that, and hesaid, "Well, you are running off to the union." Hesaid, "You go to the Union. You go by the contract.You go by the union contract."Q. Well, did he say that you were running off to theunion or you were going by the union contract orboth?A. He said, "You are always ..." I can't remem-ber exactly how he said it. But he did say, "You al-ways run to the union. You always go to the union.You go strictly according to contract."Q. Now did he say you go to your union?JUXDGE WOLFE: Either in words or substance?THL WI'NESS: No. He said, "You are always goingaccording the union contract." He did not say you gorunning to your union.Later on Childers testified to this incident as follows:A. We were packing on the line, making trays, littlefive pound trays and Fred Parker walked up and hesaid hello to Ruby and he called me someone else'sname-Kay or Sharon. And I said, "No, I am Penny."And he said, "Oh, yovuare the troublemaker aroundhere." And I said, "What do you mean by that?" Andhe said, "I understand that you go according to theunion or strictly by the Union."Childers says that, about a week later, Parker told herthat Union President George Dorsey was in the plant andasked if she didn't have something to tell Dorsey. Sheasked what he meant, and he said that he just figured thatshe wanted to talk to Dorsey. When called as a rebuttalwitness, Childers testified that after this conversation with620 PARTY COOKIES. INCParker, he came up to her on a later occasion to talk to"us" and she said. "Oh. yes, remember I am the trouble-maker." She does not testify as to what provoked this state-ment, and it was not mentioned on direct examination dur-ing the General Counsel's case in chief but was elicited asrebuttal to the testimony of Fred Parker set forth below.She goes on to say that Parker then told her that if she hadany problems he was the man to see.Childers further testified that about a week after Parkerasked her if she had anything to tell George Dorsey. Dor-sey was leaving the plant when Parker walked up to herand other employees and said "You had better go grabGeorge. You didn't tell him nothing today."Parker does not recall when he first met Childers anddoes not recall introducing himself to her. He further testi-fied that he did not recall ever telling her that he knew whoshe was, that he thought that she was a troublemaker. orthat she was a troublemaker. He also denied ever havingany discussions with Penny Childers about anything orPenny Childers ever saying that she was a troublemaker.but then testified that he knew who Childers was and didhave short conversations with her wherein she said that shewas a troublemaker. Parker then elaborated that Childerstold him that she was a troublemaker. and that he shouldwatch out for her because she was a troublemaker and hewas going to have trouble with her. He replied that if shehad any trouble or problems to see him about it. He recallsno other conversations with Childers and denies discussingthe Union with her, telling her to file grievances, telling hera union representative was in the plant, telling her thatDorsey was there and she ought to catch him before he left,or asking her why didn't she talk to George Dorsey be-cause he was now there. Parker places his conversationwith Childers shortly after he was hired on January 10. Oncross-examination, he avers that the conversation withChilders that he related arose when Childers called him toher. He says she had no problem at that time. and recallsno further conversation than what he has already related.The Employer called employee Ruby Fratogillo as a wit-ness. She denied hearing Fred Parker call Childers a trou-blemaker or telling anybody that he had so called her. butconceded that she did give a pretrial affidavit to the Boardin which she untruthfully related that Parker did at onetime call Childers a troublemaker, and stated that shemade this pretrial statement because Childers had urgedher to, after she had told Childers that she did not remem-ber Parker ever saying that Childers was a troublemaker.In sum, Fratogillo recanted her pretrial statement, conced-ed that it was not true at the time that she gave it. andtestified that Parker did not call Childers a troublemaker.The parties made various arguments in their briefs regard-ing the testimony of Fratogillo, which I have carefully con-sidered. Childers denied the statements of Fratogillo to theeffect that she urged her to tell the Board things that shedid not have knowledge of. In all the circumstances. I ampersuaded that the testimony of Fratogillo is of little pro-bative value. In view of the direct conflict between hertestimony at trial and her sworn pretrial statement, I ampersuaded that her testimony before me is of questionablereliability at best, and I do not rely on the evidence prof-fered by her in either instance, or credit her assertion thatChilders asked her to make sworn statements about thingsshe had no recollection of.With respect to her union activity. Childers states thatalthough she attended the union meeting on October 22 (or25). 1976. she did not stav for the entire meeting. There isno esidence that she took an active part in the discussion inthat meeting. The only other union meeting that she at-tended was on February 17, 1977. 1 am persuaded from asynthesis of all the testimony about the content of thismeeting that she made various complaints at the meetingabout being falsely accused of writing a letter to Babb'swife, the ladies' bathroom. Babb's attitude towards thegirls. and certain aspects of the Company's absentee policyincluding their refusal to accept doctors' excuses. I am alsopersuaded that others voiced the same complaints, and shewas among the more vocal complainers at the February 17meeting.Prior to the Februar, 17 meeting, on or about February10 or II11. after Childers asked line leaders Sabinske andDolph wh' another employee could not change jobs withher and trs it out because the other employees were com-plaining about it. Dennis Babb came out into the plant.She asked him the same question and Babb changed thetwo around on their jobs without further incident. At someother time in February. employee McDonald was upsetbecause a newer employee had been put on her job, andshe talked to Childers about it. Dolph and Sabinske alsoentered into the conversation, and Childers voiced heropinion that it was not fair because McDonald had senior-ity. Dolph allegedly said that seniority meant nothing, andSabinske said that job ability counted. According to Child-ers, she saw Dolph and Sabinske go into Babb's office, andthereafter McDonald ran the job that she wanted. Childers'testimony with regard to her activities on behalf of thesetwo employees in February is uncontroverted, and I there-fore credit her with respect to these events. There is noevidence the Employer criticized Childers or harbored anygrudges against her because of these two incidents.Although I have difficulty seeing any relevance to theissues before me, it appears that sometime after she re-ceived her second warning on January 7. Childers had aconversation with Supervisor Powalski and Dolph, whereinshe was asked if she knew who had written a personal letterto Babb's wife. She denied such knowledge. Dolph told herthat she had been blamed for it. and she also denied that.Niether Childers' nor Parker's testimony is a model ofinternal consistency. but after a careful consideration ofthe comparative demeanor of the two as they testified (in-cluding the distinct impression given by Childers that shewas making a conscious effort to bolster her case), and thefact that there is no evidence of any union activity or con-certed protected activity or any other activity, protected orunprotected, by Childers prior to the alleged January state-ments by Parker, with the possible exception that the Re-spondent might have suspected her of writing a personalletter to Babb's wife which appears to have been totallyunconnected to any statutorily protected activity, thatwould logically provoke Parker to call Childers a "trouble-maker," I am persuaded that Parker's testimony is themore credible. I therefore conclude and find that Childers.not Parker, affixed the label of "troublemaker" to herself.621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhy she would do so is largely a matter of speculation, butI believe the most probable reason, and indeed the onlyremotely ascertainable one from the record before me, isan angry reaction by Childers to the alleged inquiries ofPowalski 20 and Dolph in January regarding the letter toBabb's wife. On the basis of the evidence before me, I amconvinced that the General Counsel has not shown by apreponderance of the credible evidence that Fred Parkercommitted violations of Section 8(a)( I) of the Act as al-leged in the complaint.Childers testified that, on February 21, Dennis Babbwalked up to her and said good morning, to which shereplied in like fashion. Babb commented that she lookedlike she was mad about something, and she said that shewas indeed mad about something. She told him that shehad been accused of saying something that she reallydidn't say at the union meeting. Babb replied, "Well, yougirls weren't satisfied with the way things were," and wenton to say "You always have to run off to the union. Nowthings are going to change in the future." This closed theconversation.Although I have not credited Childers in some instanceswhere her testimony has been controverted by witnessesand other evidence, I credit Childers' account of the Feb-ruary 21, 1977, conversation with Babb, which he does notdeny, and conclude that his statement clearly impliesknowledge that Childers and others had taken their com-plaints to the Union, and impliedly threatens employees whodo so with unspecified reprisals in the future. Such a threatviolates Section 8(a)(1) of the Act as an interference with andrestraint on employees' rights to utilize union representationin presenting their grievances about working conditions.Mamie Jimison, when called as a witness by the GeneralCounsel, testified that about February 19, 1977, Babbcame back to give her a message, and that she asked him ifhe had heard what had gone on at the union meeting, towhich he replied that he knew everything that went on.According to Jimison, the conversation only lasted 2 or 3minutes and Babb left. On cross-examination, Jimison tes-tified that after she asked Babb if he knew what had beensaid or what had gone on at the union meeting the nightbefore and received a reply that he did know what hadgone on, she told him that she had heard that Childers hadsaid at the meeting that Parker was putting his hands onher or something to that effect. Although her testimonywas confused at times, Jimison impressed me as a witnesstrying to be honest and relate what she recalled to the bestof her ability. She concedes that all she had heard aboutthe meeting was just gossip and that the only thing that hadtaken her interest was the part about Fred Parker whichshe had mentioned to Babb. She further testified that shehad never seen Fred Parker do anything other than patemployees on the shoulder in a friendly fashion, butdoesn't remember telling Babb this. She does not recalleverything that Babb said, or whether or not he said any-thing, about Parker during the conversation. Jimison was20 That Powalski even talked to Childers in January is dlouhtful at bestBabb testified that Powalski left the Respondent l mploy er's cmplo ment inDecember. and General Counsel raised no evidence to the contralrs otherthan Childers' testimony herein above.still employed by the Company at the time of the hearing.Babb testified that he did talk to Jimison about Parkeron February 21 (as opposed to February 19).21 Babb relatesthat he had gone to give Jimison a message, and she toldhim there was a union meeting the prior week and thatPenny Childers had accused Fred Parker of patting severalof the girls on the derriere. She also told Babb that this wasnot true and she was concerned that Parker might lose hisjob over it. Babb assured her that Parker would not lose hisjob, and denies saying anything about the union meetingduring the conversation, or saying that he knew what hadbeen going on at the union meetings. He concedes that heknew that there was a union meeting because it was postedon the bulletin board in the lunchroom. Jimison was thenrecalled by General Counsel and testified that she did nottell Babb that Childers had said that Parker was pattingpeople on the rear, but may have said that he was pattingpeople on the shoulder. She further states that she nevertold Babb at any time that Childers had said that Parkerwas patting people on the rear, or told Babb that any state-ment Childers was making that Parker was so patting peo-ple was false, or at any time telling Babb that it would notbe fair if Parker should lose his job over such a statementby Childers about something that did not happen.It is always difficult to assess credibility in a one-on-onesituation like that of Jimison and Babb with respect to thisFebruary conversation concerning Parker. I was particu-larly impressed by the sincerity and candor of Jimison whoappeared to be stating that which she recalled to the best ofher ability, and her unshaken testimony that Babb did tellher that he knew what had gone on at the union meeting. Itherefore credit Jimison's testimony that Babb told her thathe knew what had gone on at the meeting and her versionof the conversation regarding Childers and Parker. In ar-riving at this conclusion I have taken note that Jimison wasstill employed by the Company and would not be likely togive false testimony contrary to that of her superior whostill controlled her working conditions.22Childers took off work on February 22, and claims thatshe was off due to an upper respiratory infection and thatshe had advised someone at the Company that she wouldnot be in. On this same day, the Company and Union mettogether to discuss various problems that had been broughtto the Union's attention at the February 17 meeting. Thereis no evidence that Childers' name was mentioned at thismeeting other than in the context of absenteeism. The par-ties discussed a list of several problems. The Union specifi-cally initiated a discussion of absenteeism and theCompany's policy thereon. In the course of this discussionon the question of absenteeism, Babb produced the recordsof Childers, and employees VanLoon, Shidler, and Assis-tant Union Steward Wisenbaugh, who were the worst of-fenders in terms of being absent from work. The records ofthese employees were introduced into evidence, and theydo indeed reflect that Childers had the worst record. Wis-enbaugh was present at the meeting, and she was asked toexplain. She replied that she knew about her absenteeismh lchruars 21. a NMonda,.t appears a more logical date than February 19.a Siturdas"Federal Statinlo SinkA Dio otI narcol nd Industries. Inc. 197 NLRB 489.491 11972.622 PARTY COOKIES, INCand was trying to improve it. It appears from a synthesis ofthe testimony of Hoch, Babb, and Union Steward Barnes.that Hoch asked Babb to bring the girls into the office sothat they could talk to them. There is no evidence as towhether or not they talked to VanLoon and Shidler at thismeeting. Babb left the meeting to get Childers and foundthat she was not at work that day. There was general agree-ment among the company and union officials present thatChilders' absence record was indeed excessive, and Hochstated that he thought Childers should be terminated. Theunion officials agreed that Childers's absences warrantedtermination. All of them examined the absentee recordsbefore reaching this agreement.Childers came to work on February 23 and was calledinto Babb's office where he terminated her. He told herthat it was for absenteeism and that she had missed 13days. She protested that one of these days was the day thatshe was sent horn at 2:30 and another was a date on whichshe had left work at I o'clock. Babb refused to argue withher, and the discharge letter was signed by her and thecompany and union representatives present. She then left.With regard to the Company's policy on absenteeism,Babb asserts that he monitored absenteeism on a twice-a-month basis. He also says that he pointed out at the meetingwith the Union that he based a finding of excessive absentee-ism on a determination that any employee who missed 10percent or more of the work scheduled for him over a 2-monthperiod would be excessively absent.The parties stipulated that upon review by the Companyof its records on or about November 18, 1976, employeesPenny Childers, Kay Shidler, and Mary' VanLoon receiveda first written warning. The parties also stipulated thatupon a second review by the Company of the records ofthe employees on or about January 7, 1977, employee Pen-ny Childers received a second warning, as did Mary' Van-Loon, Kay Shidler did not receive a written warning, andDelores Wisenbaugh received a first warning. All of thesewarnings were for absenteeism. The parties further stipu-lated that the Employer had not discharged any employeeother than Penny Childers at its Michigan City facility forabsenteeism.DiscussionDennis Babb's statements to Childers and Jimison onFebruary 21 fairly imply that Babb did have knowledge ofwhat happened at the February 17 union meeting, and hisstatement to Childers also carries with it an announcementof the Respondent Employer's aversion to the girls takingproblems to the Union, as well as an expression of intent toretaliate against such activity by making some unspecifiedchanges at the plant.One of the major topics of discussion between the C(om-pany and the Union on February 22 was the Employer'spolicy on absence. The Union raised employees' com-plaints about the policy and its application. and requestedan explanation. I am persuaded, by Babb's comments theday before, that the Respondent Employer was aware thatChilders had complained to the Union, as had others,about the administration of the absence policy. I have ear-lier found that the Respondent Employer, by Babb's state-ment to Childers, had expressed its hostility to employeecomplaints to the Union. It was within this framework ofunion inquiries based on employee complaints to which theCompany was averse that Childers was discharged.Childers' absence record was the worst. That is uncon-troverted. She was also absent from work the very day thatthe Union and the Company were explaining the absencepolicy as a result of employee complaints thereon pre-sented by the Union, and was unsuccessfully sought byBabb in order that she might discuss her absence recordwith the Union and Company jointly. When Babb reportedback that she was absent from work that day. the Respon-dent Employer announced its intent to discharge her, withwhich the Union agreed.I am persuaded that Childers' discharge was motivatedby her and other employees' complaints at the union meet-ing, the Company's hostility toward such complaints, andthe Company's knowledge that she made complaints.2" Thediscussion of the absence policy, Childers' bad attendancerecord, and her fortuitous absence on the very day of themeeting presented the Respondent Employer with a color-able reason to make an example of Childers, an actionreasonably calculated to discourage employee complaintsto the Union. An argument that either her record or herabsence on February 22, which probably was an irritant tothe Employer when Babb sought but could not find her, orboth was the determinative factor in the decision to termi-nate her does not bear close scrutiny because, as GeneralCounsel points out, Childers had not been absent the re-quired 10 percent of assigned work after her warning ofJanuary 7. even including February 22. The RespondentEmployer did not, therefore, apply the formula expoundedby Babb in Childers' case. There is no explanation of itsfailure to so do. In view of Babb's careful explication of themethodical way in which he conducted his reviews of ab-sences and the percentage of absences required to trigger aconclusion of excessive absenteeism, and the absence ofan) credible reason for deviation from that formula inChilders' case. I conclude that excessive absenteeism wasnot the real reason for her termination. I further concludethat the advancement of an untenable reason for discharge,where protected activity is present, spells pretext, and pre-text gives rise to a fair inference of unlawful motivation.24Accordingly, I find and conclude that the Respondent Em-ployer discriminatorily discharged Penny Childers on Feb-ruars 23. 1977, in order to discourage union activitiesamong its employees. and thereby violated Section 8(a)(3)and (I) of the Act.D. MiscellaneousThe General Counsel contends that the Respondent Em-ployer violated Section 8(a)(I) and (2) of the Act by theconduct of its supervisors and agents Dennis Babb, LindaPowalski. and Sharon Sabinske, in attending and partici-pating in meetings of Local 100 in October 1976.I 1 hat ,he complained ahout other things as well a, the absence polhc,a.Ild hat the it 1lin icqu ieced an her discharec do not. In ni' opinlon,milhlalzt Io the co.ntr.ir-(,. r, /',,,linrtc I,/ 'I11 NI RH 71' 71'2 14)4t623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge Dorsey met with the employees on two occasionsin October 1976 at the plant after working hours. The datesare somewhat uncertain, but I conclude that the first wasabout mid-October, and was the one at which Hanell filedhis grievance. The second was on October 22 or 25, 1976.At the meeting of October 22 or 25, Babb, Powalski, andSabinske were present. Babb again introduced Dorsey asthe Union's president, and he and Powalski then left with-out further participation in the meeting. At the end of theunion meeting, Babb was invited in to answer some ques-tions that Dorsey did not know the answer to. The recordis unclear as to what these questions were. Sabinske waspresent throughout the October 22 meeting, but took noactive part in it. Some of the employees asked Sabinske toleave because they thought her a supervisor, but she re-fused because she was still paying union dues. There issufficient evidence from Babb's testimony that (l) employ-ees who refused to follow the instructions of Penny Dolphor Sabinske would be insubordinate, (2) during the July toOctober 1976 period the two had the same duties as stipu-lated Supervisor Powalski except interviewing applicants,(3) when employees sought permission to leave the planttheir "immediate supervisor" (Dolph or Sabinske) wouldask Powalski, and (4) both Dolph and Sabinske made de-terminations as to which employees to place on which job,and when to move them to a different position, to establisha prima facie determination that Sabinske and Dolph werestatutory supervisors, albeit the lowest level ones. I do not,however, find any evidence that the Respondent Employerencouraged, authorized, or ratified Sabinske's limited par-ticipation in the October 22 meeting, or that the employeesin attendance were given any reason to believe Sabinskewas acting on behalf of the Employer.25On the contrary, itis plain that she was claiming her right to stay solely be-cause she paid dues to the Union, and the only thing shedid was sit in, so far as the record shows. I do not findSabinske's attendance at this meeting sufficient to supporta finding of an independent violation of Section 8(a)(1)and (2).On the basis of the foregoing facts and conclusions, Ifind no merit in the allegation that the Company violatedSection 8(a)(1) and (2) by the conduct of its supervisorsand agents participating in union meetings.Although I have found that the Respondent Union, Lo-cal 100, has violated the Act, the collective-bargainingagreement, membership, and checkoff referred to herein allrun to Local 100, and there is no basis on the evidencebefore me upon which to hold the Allied Workers Interna-tional Union liable for the unfair labor practices of its con-stituent, Local 100, and I will therefore so recommend.IV. THE EFFECT OF THE UNFAIR LABOR PRA(CTICES UPONCOMMERCEThe unfair labor practices of the Respondents set forthabove, occurring in connection with the operations of Re-spondent Company described in section I above, have aclose, intimate, and substantial relationship to trade, traf-25 Vassau and Suffolk Contractors' Assocaiuiosl. Inc 118 NLRB 174. 181(1957).fic, and commerce among the several States and tend tolead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.V TIIF REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I shall recommend that they beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent Company unlawfullyrecognized and rendered support to Respondent Union,Local 100, at its Michigan City. Indiana, plant and unlaw-fully imposed a contract with that union containing union-security and checkoff provisions, I shall recommend thatthe Respondent Company withdraw and withhold all rec-ognition from Local 100, Allied Workers Union, a/w Al-lied Workers International Union, as the collective-bar-gaining representative of its employees at its MichiganCity, Indiana, plant and cease giving effect at that locationto its contract, without, however, requiring the RespondentCompany to vary any wage or other substantive featuresestablished under the same contract.Inasmuch as I have found violations of Section 8(a)(3)and (b)(2) in the unlawful extension of the union-securitycontract to the employees at Michigan City, I shall recom-mend that the Respondent Employer and the RespondentUnion, Local 100, be ordered, jointly and severally, toreimburse the employees for dues and fees unlawfully ex-acted from them with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).26 My recommended order will also re-quire the Respondent Employer to offer unconditional re-instatement to Penny Lynne Childers to her former job or,if that job no longer exists, to substantially equivalent em-ployment, and make her whole for all wages lost by her asa result of her unlawful discharge, such backpay and inter-est thereon to be computed in the manner prescribed inF W. Woolworth Conmpany, 90 NLRB 289 (1950), andFlorida Steel Corporation, supra.27(CON( I:SIONS OI LAW1. The Respondent Employer, Party Cookies, Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Respondent Union. Local 100, Allied WorkersUnion, a/w Allied Workers International Union, is a labororganization within the meaning of Section 2(5) of the Act.3. By unlawfully assisting and supporting the Respon-dent Union, Local 100, and by the unlawful extension ofthe union-security contract to its employees at MichiganCity, the Respondent Company engaged in unfair laborpractices within the meaning of Section 8(a)(1), (2), and (3)of the Act.4. By obtaining recognition as the sole bargaining repre-sentative of the employees at Michigan City, Indiana, bySee generallb Isir Plulmbing & Heating ( 1., 138 NLRB 716 (1962).See In. 26, rl/pra624 PARTY COOKIES. INC(submitting them to the terms and conditions of the collec-tive-bargaining agreement as found herein, and b' unlaw-fully extending the union-securit! contract to them, theRespondent Union, Local 100, restrained and coerced, andis restraining and coercing the employees of the Respon-dent Company in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8(b)( 1 )(A) and(2) of the Act.5. By discharging Penny Lynne Childers. the Respon-dent Employer engaged in unfair labor practices within themeaning of Section 8(a)(3) and (I of the Act.6. By threatening employees with changes in their work-ing conditions because they took their complaints aboutworking conditions to the Union. the Respondent :m-ployer violated Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) of the Act.8. The Respondent Employer and the RespondentUnion, Local 100, have not committed any other unfairlabor practices alleged in the complaint.9. The Respondent. Allied Workers InternationalUnion, has not committed any unfair labor practices al-leged in the complaint.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act. I hereby issue the following recorm-mended:ORDER 2A. Party Cookies. Inc.. Michigan City, Indiana. its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Contributing support and assistance to RespondentUnion or to any other labor organization of its employees.(b) Recognizing Respondent Union, Local 100. as thebargaining representative of any of its employees at itsMichigan City plant for the purpose of dealing with theCompany concerning grievances, labor disputes. wages,rates of pay, hours of employment, or other conditions ofemployment, unless and until said labor organization shallhave demonstrated its exclusive majority-representativestatus pursuant to a Board-conducted election among thesaid employees at Michigan City, Indiana.(c) Giving effect to the collective-bargaining agreementof April 1, 1976, between the Respondents, or to any exten-sion, renewal, or modification thereof (insofar as it appliesto employees at the Michigan City plant). provided, how-ever, that nothing herein shall require the RespondentCompaty to vary or abandon any wages, hours, or othersubstantive features of its relations with its employees atMichigan City which the Respondent Company has estab-lished in the performance of a contract, or to prejudice the2: In the event no exceptions are filed as pro, ided hb Sec 102.46 of theRules and Regulations of the National Labor Relations Board. ihe findinve.conclusions. and recommended Order herein shall. as presided in Sec102.48 of the Rules and Regulations. he adopted hs the Board and heromeits findings, conclusions, and Oldesl. a.d all di leicions theSeto shall hedeemed aised for all purposesassertion bh employees of any rights they may have there-under.(d) Threatening employees with loss of their jobs forfailing or refusing to sign membership and or dues-check-off authorizaioon cards.(e) Threatening employees with changes in their work-ing conditions because the employees take their complaintsabout working conditions to the Union.if) Discouraging union activity, or protected concertedactivity. by discharging employees or otherwise discrimi-nating in any manner with respect to their tenure of em-ployment or any term or condition of employment.(g) In any other manner interfering with the rights guar-anteed employees in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Withdraw and withhold all recognition from Re-spondent Union. Local 100. as the exclusive bargainingrepresentative of its employees at Michigan City for thepurpose of dealing with it concerning grievances, labor dis-putes, wages, rates of pay, hours of employment. or otherconditions of employment unless and until said labor orga-nization shall have demonstrated its exclusive majority-representatie status pursuant to a Board-conducted elec-tion among its employees at the Michigan City. Indiana.plant.(b) Jointly and severally with the said RespondentUnion. Local 100, reimburse its employees at MichiganCit\. Indiana, for an3initiation fees, dues, or other moneyspaid or checked off pursuant to the aforesaid agreement orany extension. renewal. modification, or supplementthereof. or to any agreement superseding it, plus interestthereon computed in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) Offer Pennx Lynne Childers immediate and full rein-statement to her former job or. if that job no longer exists,to substantially equivalent employment without prejudiceto anx seniority and other rights and privileges previouslyenjoyed by her.(d) Make Penny Lynne Childers whole for any loss ofpay she may have suffered as a result of the RespondentEmployer's discrimination against her. Said backpay shallhe computed in the manner set forth in the section of thisDecision entitled "The Remedy."(e) Preserve and. upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records and reports and all other records required toascertain the amount of any backpay due Penny LynneChilders under the terms of this recommended Order.(f) Post at its Michigan City, Indiana, plant copies of theattached notice marked "Appendix A." 29 Copies of saidnotice on forms provided by the Regional Director for Re-gion 25. after being duly signed by Respondent Companyor its representatives. shall be posted by Respondent Com-pany immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous: In the e.eni that this Order is enfoirced h) a judgment of a UnitedSi;lles ( 'url of Appeals, the .ord, in the notice reading "Posted b) Orderof the Na.nilnll Ihabor Relal.on Board" shall read "Posted Pursuant to a.ludemenl of the t loted States (' )urt of Appeals Enforcing an Order of theNallonal I.ahbor Relat.ion Bioard625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent Company to insure that said notices are not al-tered, defaced, or covered by any other material.(g) Post at the same places as set forth in (f) above, andas soon as they are forwarded by the Regional Director,copies of Respondent Union. Local 100's notice hereinmarked "Appendix B."(h) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps have beentaken to comply herewith.B. Local 100, Allied Workers Union, a/w Allied Work-ers International Union, its officers, agents, and represen-tatives shall:I. Cease and desist from:(a) Acting as the exclusive bargaining aagent of any ofRespondent Company's Michigan City. Indiana. employ-ees for the purpose of dealing with the Company concern-ing grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment unlessand until said Respondent Union shall have demonstratedits exclusive majority-representative status pursuant to aBoard-conducted election among the employees at theMichigan City, Indiana, plant.(b) Giving effect to the April 1, 1976. collective-bargain-ing contract between the Respondent Company and Re-spondent Union, Local 100, insofar as it affects employeesat the Michigan City plant, or to any extension, renewal, ormodification thereof.(c) In any other manner restraining or coercing employ-ees at the Michigan City, Indiana, plant of the RespondentCompany in the exercise of rights guaranteed them in Sec-tion 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Jointly and severally with Respondent Companyreimburse said Company's Michigan City, Indiana, em-ployees for any initiation fees, dues, or other moneys paidor checked off pursuant to the agreement applied to Re-spondent Company's employees or to any extension, re-newal, modification, or supplement thereof, or to anyagreement superseding it, plus interest thereon computedin the manner set forth in the section of this Decision enti-tled "The Remedy."(b) Post in conspicuous places in the RespondentUnion, Local 100's business office, meeting halls, andplaces where notices to its members are customarily post-ed, copies of the notice attached hereto marked "AppendixB." 30 Copies of said notice, on forms provided by the Re-gional Director for Region 25, shall, after being dulysigned by an authorized representative of RespondentUnion, Local 100, be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter. Reasonable steps shall be taken by RespondentUnion, Local 100, to insure that said notices are not al-tered, defaced, or covered by any other material.(c) Furnish to the Regional Director signed copies of theaforesaid notice for posting by Respondent Company at itsMichigan City, Indiana, plant in places where notices toemployees are customarily posted. Copies of said notice,on forms provided by the Regional Director. shall, afterbeing signed by the Respondent Union, Local 100, as indi-cated, be forthwith returned to the Regional Director fordisposition by him.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps have beentaken to comply herewith.11 Is -I RTHI R ORI)ERFI) that the complaint be dismissedinsofar as it alleges violations of the Act not found herein." Sc fn 29. urparAPPENDIX ANot IC(E To EMPLOYEESPosrlD BY ORDER OF I HENAIIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has Foundthat we violated the National Labor Relations Act and hasOrdered us to Post this notice and carry out its Terms.Wit W i.I Noi assist or contribute support to Local100, Allied Workers Union, a/w Allied Workers Inter-national Union, or any other labor organization of ouremplos ees.WE wnl, NOI recognize said union as the exclusivebargaining representative of our employees at theMichigan City. Indiana, plant, unless and until saidlabor organization shall have demonstrated its exclu-sive majority-representative status pursuant to aBoard-conducted election among said employees.W will. No-r give effect to the collective-bargainingcontract of April 1, 1976, with the Union, insofar as itaffects employees at the Michigan City. Indiana,plant, but wFr will. NOT vary or abandon those wages,hours, or other substantive features of our relationswith our employees, established in performance ofsaid agreement, or prejudice the assertion by employ-ees of any rights they have thereunder.WF WIl. NOT threaten employees with loss of jobsfor failure or refusal to sign union membership appli-cation and/or dues-checkoff authorization cards.WE WIL.L NOT threaten employees with changes inworking conditions because they complain to a unionabout their working conditions.Wr will NOT discourage union activities, or protect-ed concerted activity, by discharging any of our em-ployees. or in any' other manner discriminating againstthem in regard to their tenure of employment or otherterm or condition of employment.WI Wiin NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed by Section 7 of the Act.WL will.. jointly and severally with Local 100, AlliedWorkers Union, a/w Allied Workers InternationalUnion. make whole the employees of the MichiganCity, Indiana, plant for dues and initiation fees paid tothe above-named labor organization, plus interestthereon.626 PARTY COOKIES. INC.WF wii.l offer Penny Lynne ('hilders immediate andfull reinstatement to her former job or. if that iob nolonger exists, to substantially equivalent emplo, ment.without prejudice to her seniority or other rights orprivileges enjoyed by her, and make her whole for anyloss of pay she may have suffered bh reason of herdischarge, with interest computed thereon.All our employees are free to become or remain. or torefrain from becoming or remaining, members of theabove-named or any other labor organization.PARTY COOKIES, IN(APPENDIX BNoric-. To MLMBEIRSPOSIED BY ORDER 01 ITHiNATIONAl. LABOR REL.AIIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we have violated the National Labor Relations Actand has Directed us to post this notice and carry out itsterms.W[i wlli NoT act as the exclusive bargaining repre-sentative of the employees of Party Cookies, Inc., at itsMichigan C'it}. Indiana, plant, unless and until wehave demonstrated our exclusive majority-representa-tive status pursuant to a Board-conducted electionamong the said employees.WVvi vn1 solt give effect to the collective-bargainingagreement dated April 1. 1976. between the Companyand ourselves, insofar as it applies to the Michigan('ity, Indiana, plant employees, or to anv extension.renewal, or modification thereof affecting the said em-plos ees.Vil wi li NOi in any' other manner restrain or coercethe aforementioned employees in the exercise of theirrights guaranteed them in Section 7 of the Act.WI uilI jointl) and severally with Party Cookies.Inc.. make whole the emploNyees at the Michigan City,Indiana. plant for dues and initiation fees paid bythem to us. plus interest thereon.Lo( ,1 100, A I :i) W()ORKtRS UNION a. w ALI IE)WORKI RS IN11 RN Ai()ONA UNION627